Citation Nr: 0313929	
Decision Date: 06/25/03    Archive Date: 06/30/03

DOCKET NO.  99-11 203A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a seizure disorder 
(claimed as epilepsy).

2.  Entitlement to special monthly pension by reason of the 
need for regular aid and attendance of another person and/or 
by reason of being housebound for the period June 1995 to 
July 1997.

3.  Entitlement to compensation under 38 U.S.C. § 1151 for 
residuals for bilateral mastectomy.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel
INTRODUCTION

The appellant had active service from January 1975 to July 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating decision of the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the appellant's 
claims.

The issues of entitlement to service connection for a seizure 
disorder and entitlement to a special monthly pension by 
reason of the need for regular aid and attendance of another 
person and/or by reason of being housebound will be discussed 
below.  The remaining issue will be discussed only in the 
REMAND section of this document.

A December 2002 rating decision denied service connection for 
a thyroid condition.  There is no record in the case file of 
the appellant having submitted a timely Notice of 
Disagreement with that ruling.  Therefore, that issue is not 
a part of this decision and will not be addressed herein.

A hearing was held in February 2001 the undersigned.  The 
undersigned was designated by the Chairman to conduct the 
hearing pursuant to 38 U.S.C.A. § 7102 (West 2002).  A 
transcript of the hearing testimony has been associated with 
the claims file.  In an April 2001 decision, the Board 
remanded this matter for further development.  That 
development has been accomplished and the case has been 
returned to the Board.


FINDINGS OF FACT

1.  In September 1966, a diagnostic test of the appellant was 
interpreted as abnormal and suggestive of a deep level 
convulsive tendency.

2.  In the appellant's Report of Medical History as part of 
the physical examination for entry into active service, the 
appellant denied any history of epilepsy or fits.

3.  The appellant's physical examination for entry into 
active service rated the neurologic area as normal.

4.  Service medical records (SMRs) reflect the appellant 
related a history of seizures prior to service.

5.  SMRs reflect that a diagnostic test conducted to detect 
abnormal neurologic activity was interpreted as normal.

6.  SMRs reflect that, on the Report of Medical History as 
part of the physical examination at separation, the appellant 
denied a history of epilepsy or fits.

7.  SMRs reflect that the physical examination at separation 
rated the neurologic area as normal.

8.  The competent evidence of record does not show any 
seizure disorder manifested during the appellant's military 
service.

9.  Between June 1995 and July 1997, the appellant required 
multiple surgeries after a bilateral mastectomy.

10.  The appellant does not drive an automobile due to her 
diagnosis of epilepsy.

11.  During the appellant's post-operative period of July 
1995 to June 1997, she required assistance with performing 
household chores and personal errands, such as grocery 
shopping.

12.  The appellant was not bedridden or housebound, she was 
ambulatory, and was capable of attending to personal hygiene, 
feeding herself, and protecting herself from harm.

13.  The competent evidence of record does not show that, 
during July 1995 to June 1997, the appellant was so helpless 
as to need regular aid and attendance. 

14.  During the time period in question she did not have 1 
disability ratable at 100 percent, nor was she shown to be 
confined to her home and immediate premises.


CONCLUSIONS OF LAW

1.  An epilepsy disorder was not incurred in or aggravated by 
the appellant's military service, nor may it be presumed to 
have been incurred in or aggravated by military service.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137,  5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.306, 3.307, 3.309 (2002). 

2.  The requirements for entitlement to special monthly 
pension based on a need for regular aid and attendance or on 
being housebound, from June 1995 to July 1997 have not been 
met.  38 U.S.C.A. §§ 1502, 1521 (West 2002); 38 C.F.R. 
§§ 3.351(c)(3), 3.352 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), as codified at 38 U.S.C.A. § 5100 et. 
seq. (West 2002) became law.  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  There have also been final regulations 
promulgated to implement the new law.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326 (2002).  This change in the law is 
potentially applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment and not yet final as of that date.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

However, a recent decision rendered by the United States 
Court of Appeals for the Federal Circuit held that Section 3 
of the VCAA of 2000, dealing with notice and duty to assist 
requirements, does not apply retroactively to any claim filed 
prior to the date of enactment of that Act and not final as 
of that date.  Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 
2002).  Thus, since appellant's claim at issue obviously was 
not final on November 9, 2000, it appears that Section 3 of 
the VCAA, dealing with notice and duty to assist 
requirements, may not be applicable here.

Assuming, arguendo, however, that Section 3 of the VCAA is 
applicable in the instant appeal, after reviewing the record, 
the Board is satisfied that the statutory requirements have 
been met.  The Board's April 2001 decision, a copy of which 
was provided the appellant, informed the appellant of the 
VCAA.  Further, in a June 2001 letter, the RO informed the 
appellant of the provisions of the VCAA and VA's obligations 
thereunder.  The letter explained VA's duty to assist the 
appellant with the development of her claim and how the RO 
would assist her, to include obtaining records and scheduling 
any necessary examination.  The letter provided a detailed 
explanation of what evidence is required to substantiate each 
one of her claims.  The letter then informed the appellant of 
the evidence that was in her case file at that time.  As to 
who would obtain which records, the June 2001 letter 
instructed the appellant to provide the name and address, 
etc., of anyone who may have treatment records related to her 
claim and the RO would obtain them for her.  VA Forms 21-4142 
were included with the letter for her signature to authorize 
VA to obtain the records on her behalf.  The letter also 
instructed her to send any evidence she had in her possession 
which was not already a part of the case file.  Therefore, 
the Board finds that VA has complied with the notification 
requirements of the VCAA and the implementing regulations.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Concerning the duty to assist, the RO obtain treatment 
records related to the appellant from VA medical centers and 
from a private care provider who treated the appellant prior 
to her entering active service.  Further, a number of medical 
examinations were provided her.  The records generated by 
these efforts have been associated with the claim file.  
Neither the veteran nor his representative has identified any 
additional evidence or information which could be obtained to 
substantiate the claims discussed in this portion of this 
document.  The Board is also unaware of any such outstanding 
evidence or information.  Therefore, the Board is also 
satisfied that all relevant facts have been properly 
developed, and that VA has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.  
38 C.F.R. §§ 3.159, 3.326(a) (2002).  Accordingly, the Board 
may decide the case on the merits.

I.  Entitlement to service connection for epilepsy/seizure 
disorder.

Historically, the appellant filed her claim in August 1996.  
In a February 1997 statement submitted in support of her 
claim, she states that she was diagnosed with an epilepsy 
disorder while in active service.  The June 1997 rating 
decision denied the claim because the epilepsy disorder was 
not caused by or occurred during service.  Further, it did 
not manifest during the one year presumptive period which 
ended July 1976.

The SMRs reflect that the appellant's November 1974 Report of 
Medical History denies a history of epilepsy or fits.  The 
November 1974 physical examination for entry into active 
service reflects her neurologic rating as normal.

A July 1995 SMR entry reflects the appellant presented at 
sick call "wanting out."  During the protocol of this 
visit, the appellant related that she had a history of 
epilepsy prior to entering military service.  She related 
that she was diagnosed with epilepsy at age 7.  She 
discontinued her prescribed medication at 14 years of age.  
Physical examination revealed cranial nerves II through XII 
to be grossly intact; deep tendon reflexes were 2 in all 
areas except both hands, where they were 1.  The appellant 
exhibited good finger to nose coordination and normal gait.  
There was no Rhonberg or Babinski.  The examiner referred her 
for mental health and neurological consults.

The July 1995 mental health consult reflects that the 
appellant presented as alert, oriented x 3, guarded, 
relatively non-cooperative, monosyllabic, mildly depressed, 
and angry.  The evaluator's impression was that the appellant 
exhibited an immature personality with passive-aggressive 
features.

The July 1995 neurological consult reflects that the 
appellant provided a history of zero seizure activity.  She 
stated that she last blacked out over one year prior to the 
examination.  An examination report revealed the appellant to 
have a normal awake electroencephalogram (EEG).  The physical 
assessment was that the appellant did not exhibit any 
evidence of a seizure disorder.  There was no neurological 
deficit.  Cranial nerves II through XII were grossly within 
normal limits.  Fundi were benign.  Cerebellar function also 
was within normal limits.

A September 1966 private examination report reflects that the 
appellant, then 10 years of age, was examined by E. A. R., 
M.D., of the Michigan Epilepsy Center, at the request of E. 
G. K., D.O.  Dr. R. performed an EEG in July 1966, from which 
he rendered a diagnosis of dysrhythmia, grade III, 
generalized.  He performed another EEG in September 1966, 
from which he rendered the same diagnosis.  His report 
reflects that, prior to the appellant's going to sleep, there 
occurred several episodes of high voltage atypical spike wave 
activity, lasting about 1 second at a time.  Dr. R.'s 
clinical interpretation was that the record was abnormal, as 
was the July 1966 result, and it suggested a deep level 
convulsive tendency.

A March 1997 VA EEG examination report reflects that the 
appellant's EEG was abnormal due to the presence of a 
generalized 4 Hertz spike and a wave consistent with 
generalized epileptogenicity.

The appellant was examined by a VA medical examiner in 
February 2002, who reviewed her case file.  The examination 
report reflects that, while service connection could not be 
determined with certainty, the examiner opined it was 
unlikely that the appellant's epilepsy was related to her 
military service.  The report adds that the key would be any 
records of the appellant's treatment prior to her entering 
service.

The VA examiner was asked to clarify the February 2002 
report, and reviewed the appellant's records again in 
December 2002, to include the records of the Michigan 
Epilepsy Center.  The December 2002 VA report reflects that 
the examiner opined that the appellant's history suggests 
that her seizure disorder existed prior to any military 
interaction.  The examiner observed that the past EEGs 
performed on the appellant showed a generalized epileptiform 
pattern, which is consistent with and far more common of a 
pre-existing disorder than one related to a later onset of a 
focal nature.  Further, the records reflect, that because 
there was no specific pathology other than electrical 
abnormalities, the appellant's disorder was deemed to be 
absence and generalized in nature, and most likely congenital 
in nature.  The examiner opined specifically that, any 
subsequent seizure dysfunction was not related to anything 
specific during the appellant's military service.
Service connection may be established for disability 
resulting from injury or disease incurred in service.  38 
U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2002).  
Present disability resulting from disease or injury in 
service is required to establish entitlement to service 
connection. Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 
1997).  To establish service connection for a disability, 
there must be competent evidence of a current disability 
(medical diagnosis), of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and 
of a nexus between the in-service injury or disease and the 
current disability (medical evidence).  38 U.S.C.A. § 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2002); Caluza v. Brown, 
7 Vet. App. 498, 506 (1995).  When making a determination of 
service connection, VA must administer its regulations under 
a broad and liberal interpretation consistent with the facts 
in each case.  38 C.F.R. § 3.303(a) (2002).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1112(a)(1) (West 2002); 38 C.F.R. 
§ 3.303(d) (2002).

Where a veteran served continuously for 90 days during a 
period of war or during peacetime service after December 31, 
1946, and a chronic disease becomes manifest to a degree of 
10 percent within one year from the date of termination of 
such service (other specified diseases have longer periods to 
manifest, i.e., tuberculosis, which must manifest within 
three years), such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary. 38 
U.S.C.A. §§ 1101, 1112, 1113 (West 1991 and Supp. 2002); 38 
C.F.R. §§ 3.307, 3.309 (2002).

Conditions which are shown to have existed prior to service 
may not be service connected.  38 C.F.R. § 3.303(c) (2002).  
They are, however, compensable to the extent they are shown 
to have been aggravated by military service, in the absence 
of a finding that any increase in a disability is due to the 
natural progression of the disease.  38 C.F.R. § 3.306(a) 
(2002).

Contrary to the appellant's assertion in her February 1997 
statement, she was not diagnosed with epilepsy during her 7 
months of military service.  The SMRs reflect that, during 
her efforts to obtain an early discharge from service, she 
related a history of such a diagnosis prior to her entering 
service.  The 1966 examination report of the Michigan 
Epilepsy Center demonstrates the appellant had epilepsy, or a 
tendency to develop it well before she entered military 
service.  The 1975 SMR entry reflects that she provided a 
history of no seizures during the year prior to that entry, 
which entails her entire military service.

The July 1975 EEG, performed during the month of appellant's 
discharge, was normal.  The December 2002 examination report, 
and the competent evidence of record, reflect the finding of 
competent medical authority that the appellant's epileptic 
disorder existed prior to service and that it was not 
aggravated by the appellant's military service.  Therefore, 
the preponderance of the evidence is against the granting of 
service connection.  The evidence is not in equipoise so as 
to apply the benefit of the doubt rule.  38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2002).  Further, it 
is clear that there was no evidence of a seizure disorder or 
epilepsy within 1 year of separation from service.

II.  Entitlement to special monthly pension based on a need 
for regular aid and assistance or based on being housebound.

The rating decision denied the claim for regular aid and 
attendance or housebound status because the appellant did not 
meet the applicable criteria.  In a June 1999 statement, 
which was attached to her Form 9, the appellant states that 
she is entitled to aid and assistance benefits because she 
lives alone in a rural community.  She further asserts that, 
during the period in question, the multiple surgeries 
rendered her weak and unable to maintain normal activity, 
which caused muscle atrophy and constant pain.  Further, one 
of her daughters had to miss school in order to care for her.  
The appellant also states that she does not drive because of 
her epilepsy and the medication she takes for it, and that 
the medication renders it difficult for her to perform many 
routine activities.  The appellant also submitted statements 
from her daughters, neighbors, and friends, who related their 
observations of and experiences with the appellant during the 
aftermath of her surgeries.

The statements all reflect the common theme that the 
appellant was significantly weakened after her surgeries, and 
that she required help with routine chores.  The assistance 
which the appellant's friends and neighbors rendered were, 
providing her transportation to attend to personal errands, 
performing household chores for her, to include cleaning and 
mowing the grass, and bringing in firewood for her.  One of 
the appellant's daughters, S., states that, after the 
appellant's surgeries, she was unable to bathe or dress 
herself without assistance, because of the pain.  She also 
stated that the appellant had difficulty walking upright 
following the surgeries.  The appellant spent several days 
the daughter's home so she could provide assistance to the 
appellant.

The appellant's then 14-year-old daughter, M., states that, 
following the appellant's surgeries, the appellant was in 
extreme pain and discomfort, and was unable to perform many 
things without assistance.  M. states that she had to help 
bathe the appellant, prepare meals, clean the house, do the 
laundry, carry in wood for the wood-burning stove, and do all 
the household chores, because the appellant was unable to do 
them.

While the appellant was no doubt somewhat weakened after the 
surgeries, the hospital records generally show that prior to 
discharge she was up walking and evidenced knowledge about 
how to change her dressings.  The medical records do not 
indicate that she was unable to take care of her normal 
cleanliness, or otherwise care for her daily activities.  Nor 
do these records suggest that she was unable to protect 
herself from hazards and dangers incident to her daily 
environment.  Thus, while she may have needed some assistance 
right after the with some chores, it is not shown that she 
needed the regular aid and assistance of another as 
contemplated by the regulation.

In November 1998, the appellant was examined for aid and 
attendance by a VA examiner.  The appellant related that she 
does not drive and that she was not bedridden.  The 
examination report reflects that the appellant exhibited the 
capability to protect herself from hazards or dangers or the 
daily environment, she is able to use the bathroom on her 
own, to prepare food, and to feed herself.  The report 
reflects that the appellant's functional capability is that 
she has the ability and coordination for self-feeding, 
clothing, bathing and toileting, and she is able to walk 
without assistance.

Where an otherwise eligible veteran is in need of regular aid 
and attendance, an increased rate of pension is payable.  38 
U.S.C.A. § 1521(d) (West 2002); 38 C.F.R. § 3.351(a) (2002).  
For pension purposes, a person shall be considered to be in 
need of regular aid and attendance if such person is (1) a 
patient in a nursing home on account of mental or physical 
incapacity or, (2) helpless or blind, or so nearly so 
helpless or blind as to need the regular aid and attendance 
of another person. 38 U.S.C.A. § 1502(b) (West 2002).

A veteran will be considered in need of regular aid and 
attendance if he or she: (1) is blind or so nearly blind as 
to have corrected visual acuity of 5/200 or less, in both 
eyes, or concentric contraction of the visual field to 5 
degrees or less; or (2) is a patient in a nursing home 
because of mental or physical incapacity; or (3) establishes 
a factual need for aid and attendance under the criteria set 
forth in 38 C.F.R. § 3.352(a). 38 C.F.R. § 3.351(c) (2002).

Determinations as to the need for aid and attendance must be 
based on actual requirements of personal assistance from 
others.  In making such determinations, consideration is 
given to such conditions as: inability of the claimant to 
dress and undress himself or to keep himself ordinarily clean 
and presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliance; inability of the claimant 
to feed himself through loss of coordination of the upper 
extremities or through extreme weakness; inability to tend to 
the wants of nature; or incapacity, physical or mental, which 
requires care and assistance on a regular basis to protect 
the claimant from the hazards or dangers incident to his 
daily environment. "Bedridden" will be a proper basis for the 
determination and is defined as that condition which, through 
its essential character, actually requires that the claimant 
remain in bed.  It is not required that all of the disabling 
conditions enumerated above be found to exist before a 
favorable rating may be made.  The particular personal 
functions which the claimant is unable to perform should be 
considered in connection with his condition as a whole.  It 
is only necessary that the evidence establish that the 
claimant is so helpless as to need regular aid and 
attendance, not that there be a constant need. 38 C.F.R. § 
3.352(a) (2002).

In addition, determinations that the appellant is so helpless 
as to be in need of regular aid and attendance will not be 
based solely upon an opinion that the claimant's condition is 
such as would require him to be in bed.  They must be based 
on the actual requirement of personal assistance from others.  
See Prejean v. West, 13 Vet. App. 444 (2000); Turco v. Brown, 
9 Vet. App. 222 (1996).

Special monthly pension benefits are for assignment where 
there is a single permanent disability rated 100 percent 
disabling with additional disorders rated at 60 percent or 
more disabling.  Or in addition to the 100 percent rating, 
evidence of being housebound.  38 U.S.C.A. §§ 1502, 1521.

A January 1996 rating decision found the appellant 
permanently and totally disabled due to non-service connected 
disabilities, effective May 1995.  The January rating 
decision noted the appellant has major depression, a back 
disorder which requires a TENS unit for pain, and she also is 
diagnosed with temporomandibular joint dysfunction.  At the 
time of the rating, the appellant was 40 years' old and had 
last worked in 1993 as a nursing aide.

Since then she has been assigned a 50 percent rating for her 
depression; a 50 percent disorder for bilateral mastectomies; 
and separate 10 percent ratings for epilepsy-seizure 
disorder, a low back syndrome, and a right anterior neck 
surgical scar.  The combined rating is currently 80 percent.

As noted above, the appellant is not claiming an aid and 
attendance allowance currently, but for the period July 1995 
to June 1997.  See Hearing Transcript (T), pp. 2-3.  The 
appellant stated she had 12 or 13 surgeries, and that she was 
unable to do anything.  She coped with the situation through 
her then 14-year-old daughter's staying out of school.  She 
referenced the drain tubes which were in her breasts 
following the bilateral mastectomy and her bad back.  She 
stated that her daughter had to help her in and out of the 
bathtub.  T. pp. 3-4.

The evidence of record reflects that, while the appellant had 
valid needs during the recuperative periods of her several 
surgeries, the evidence does not show the appellant to have 
been substantially confined to her dwelling or so helpless or 
bedridden that he required the assistance of another person 
for the activities of daily living and to protect herself 
from hazards of the environment.  The evidence reflects that, 
though the appellant certainly benefited from the assistance 
provided by her children and neighbors, it was assistance 
which supplemented her own efforts.  It was not a case of the 
appellant being fully unable to do the activities of daily 
living on her own.  Accordingly, special monthly compensation 
based on housebound status or the need for aid and attendance 
for the period claimed has not been shown to be warranted.  
38 C.F.R. § 3.352 (2002).

Further, the evidence for that time reveals no permanent 
disorder to be 100 percent disabling.  There was no evidence 
that she was confined to her home or immediate premises 
during the time.  Thus, she is not entitled to special 
monthly pension based on being housebound.


ORDER

Entitlement to service connection for a seizure disorder 
(claimed as epilepsy) is denied.

Entitlement to special monthly compensation based upon the 
need for regular aid and attendance of another person or upon 
housebound status, for the period July 1995 to June 1997, is 
denied.


REMAND

The appellant claims entitlement to benefits pursuant to 38 
U.S.C.A. § 1151 (West 2002) for additional disability 
resulting from VA hospitalization and medical or surgical 
treatments during the period June 1995 to July 1997.  The 
appellant asserts that, because her initial bilateral 
mastectomy was improperly performed, she was required to 
undergo additional surgeries to correct it.  She also asserts 
that she had to endure additional surgeries to replace breast 
implants or expanders which ruptured, or were ruptured by an 
improperly performed biopsy.  In addition to additional 
surgeries, she also contracted infections of the surgery 
site.  T. pp. 11-17.

This claim was pending before October 1, 1997.  Consequently, 
it is governed by the provisions of the prior version of 38 
U.S.C.A. § 1151, as interpreted by the U.S. Supreme Court in 
Brown v. Gardner, 513 U.S. 115, 115 S. Ct. 552 (1994), rather 
than by the current, more restrictive version of this 
statute. 38 U.S.C.A. § 1151 (West 2002).  The earlier statute 
provides that the VA will compensate claimants for any 
"additional disability" directly resulting from VA 
hospitalization and medical or surgical treatment (regardless 
of the questions of VA negligence or fault) except for the 
"natural progression" of the disease or injury treated by VA 
which occurs after the date of VA treatment in question, and 
except for the "necessary consequences" (i.e., the intended 
consequences as opposed to merely foreseeable consequences) 
of the VA treatment in question.  Brown v. Gardner, supra.

In the April 2001 decision, the Board remanded this matter 
for competent medical authority to address several questions 
posed by the Board regarding the appellant's mastectomy.  The 
Board finds that the responses thereto are not sufficient for 
the Board to fairly and adequately review the appellant's 
claim.  Specifically, the examiner found that there was no 
additional disability, there was not, however, any reference 
to a missing nipple on the right.  It is essentially held, in 
the opinion on file, that while there were complicated 
surgeries, these are not unusual, and there was no additional 
disability.  It needs to be medically determined however, 
whether the appellant's right nipple was ever restored, and 
if not whether this is a natural consequence of the surgery.  

Further, the Board's 2001 Remand directed the RO to obtain 
all treatment records applicable to the appellant's bilateral 
mastectomy.  The Board notes that, the 1995 treatment records 
for the mastectomy reflect the care providers' concern 
regarding the appellant's right nipple and then subsequent 
entries that additional surgery was required to remove the 
right nipple.  However, the Board finds no records relating 
to the surgery which removed the right nipple, why the 
surgery was necessary, or the treatment associated with it.

Accordingly, this matter is REMANDED for the following:

1.  Inquire of the VA Medical Center, 
Mountain Home, Tennessee (or Nashville, 
if appropriate), whether there are 
treatment records related to the 
removal of the appellant's right nipple 
and all treatment associated therewith 
and not already part of the case file.  
Please request a search under all names 
by which the appellant has been known.  
Specifically request any records which 
may include the specific risks and 
complications of which the appellant 
was informed prior to the bilateral 
mastectomy.

2.  Whether additional records are 
obtained or not, the entire claims file 
should be directed to a VA examiner for 
a medical opinion regarding the 
appellant's July 1995 mastectomy.  If 
the examiner concludes an examination 
is needed to answer the foregoing 
questions, such examination should be 
scheduled.  Specifically, after 
reviewing the records, (and examining 
the veteran if indicated) the examiner 
should express an opinion as to the 
following:

a.  Does the appellant have a right 
nipple?  If not, is that a natural 
consequence of the surgery?

b.  Do you agree that there was no 
additional disability as a result of 
the multiple surgeries and 
complications thereof?  The 
examiner/reviewer should provide a 
detailed explanation of the rationale 
for any opinion given.

3.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development have been 
conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action is to be 
implemented. See Stegall v. West, 11 
Vet. App. 268 (1998) (compliance of a 
Court or Board directive is neither 
optional nor discretionary).  Where the 
remand orders of the Board or the Court 
of Appeals For Veterans Claims are not 
complied with, an error exists as a 
matter of law for failure to ensure 
compliance.

4.  The RO should then readjudicate the 
issue of entitlement to benefits under 
38 U.S.C.A. § 1151.  In so doing, the 
RO is to consider all records, 
including those received in response to 
the actions requested above and those 
received by the RO since the last 
statement of the case.  In the event 
the benefits sought are not granted, 
the appellant should be provided with a 
supplemental statement of the case 
(SSOC), which must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of 
the evidence and applicable law and 
regulations considered pertinent to the 
issue or issues on appeal. An 
appropriate time should be allowed for 
a response.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this claim.  No action is required 
of the appellant until she is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                     
______________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



